                                                                                  Case 2:20-cv-00004-GMN-VCF Document 1-2 Filed 01/02/20 Page 1 of 5
                                                                                                                                                             Electronically Filed
                                                                                                                                                             10/4/2019 4:46 PM
                                                                                                                                                             Steven D. Grierson
                                                                                                                                                             CLERK OF THE COURT

                                                                              1    COMP
                                                                                   LAWRENCE M. RUIZ, ESQ.
                                                                              2    Nevada Bar No. 11451
                                                                                   AMANDA L. LAUB, ESQ.
                                                                              3                                                                          CASE NO: A-19-803126-C
                                                                                   Nevada Bar No. 14903
                                                                              4    RUIZ LAW FIRM                                                                   Department 8
                                                                                   1055 Whitney Ranch Drive, Suite 110
                                                                              5    Henderson, NV 89014
                                                                              6    Phone: (702) 850.1717
                                                                                   Fax: (702) 850.1716
                                                                              7    lawrence@lmruizlaw.com
                                                                                   amanda@lmruizlaw.com
                                                                              8    Attorneys for Plaintiff
                                                                              9
                                                                             10                                            DISTRICT COURT
                                                                             11
                1055 Whitney Ranch Drive, Suit e 110




                                                                                                                     CLARK COUNTY, NEVADA
                 7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                             12
RUIZ LAW FIRM
                            Henderson, NV 89014




                                                                             13     MARGARET SMITH, individually;
                                                                             14     Plaintiff,                                              Case No.:
                                                                             15                                                             Dept. No.:
                                                                                    vs.
                                                                             16
                                                                                    CARDENAS           MARKETS     LLC  dba
                                                                             17     CARDENAS, a foreign limited liability
                                                                             18     company; LAMANZA LLC, a domestic
                                                                                    limited liability company; DOE MANAGER,
                                                                             19     individually; DOES I-X; and ROE
                                                                                    CORPORATIONS I-X, inclusive,
                                                                             20
                                                                             21     Defendants.

                                                                             22                                               COMPLAINT
                                                                             23            Plaintiff, MARGARET SMITH, by and through her attorneys of record, LAWRENCE M.
                                                                             24    RUIZ, ESQ. and AMANDA L. LAUB, ESQ. of the RUIZ LAW FIRM, and for her causes of action
                                                                             25    against the Defendants, and each of them, alleges as follows:

                                                                             26            1.     At all times relevant to these proceedings, Plaintiff MARGARET SMITH,
                                                                                   (“Plaintiff” or “Margaret”), is and was a resident of the County of Clark, State of Nevada.
                                                                             27
                                                                                           2.     At all times relevant to these proceedings, Defendant CARDENAS MARKET LLC
                                                                             28
                                                                                   dba CARDENAS, (“Defendant” or “Cardenas”), is and was a foreign limited liability corporation


                                                                                                                                      -1-

                                                                                                                  Case Number: A-19-803126-C
                                                                                  Case 2:20-cv-00004-GMN-VCF Document 1-2 Filed 01/02/20 Page 2 of 5




                                                                              1    authorized to do business in the County of Clark, State of Nevada.

                                                                              2            3.      At all times relevant to these proceedings, Defendant LAMANZA LLC,
                                                                                   (“Defendant” or “Lamanza”), is and was a domestic limited liability company licensed and
                                                                              3
                                                                                   authorized to do business in the County of Clark, State of Nevada.
                                                                              4
                                                                                           4.      That the true names and capacities, whether individual, corporate, associate or
                                                                              5
                                                                                   otherwise of Defendants named herein as DOES I through X and ROE CORPORATION I through
                                                                              6
                                                                                   X are unknown to Plaintiff who therefore, sues said Defendants by said fictitious names. Plaintiff is
                                                                              7    informed and believes and thereon alleges that each of the Defendants designated as DOES and
                                                                              8    ROE are employees, agents, or other individuals or entities responsible in some manner for the
                                                                              9    events and happenings referred to, specifically for creating, maintaining and/or allowing a
                                                                             10    hazardous condition to exist on The Defendant premises, improperly hired, trained, retained, and
                                                                             11    supervised employees, caused damages proximately to Plaintiff as herein alleged. Plaintiff will ask
                1055 Whitney Ranch Drive, Suit e 110

                 7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                             12    leave of this Court to amend her Complaint to insert the true names and capacities of DOES I
RUIZ LAW FIRM
                            Henderson, NV 89014




                                                                                   through X and ROE CORPORATIONS I through X when the same have been ascertained and to
                                                                             13
                                                                                   join such Defendants in this action. DOES I through X and ROE CORPORATIONS I through X
                                                                             14
                                                                                   include, but are not limited to, employees, agents, contractors, vendors, and suppliers. At all times
                                                                             15
                                                                                   mentioned herein, each Defendant was acting as the agent, servant, and employee of each other
                                                                             16
                                                                                   Defendant. Such DOES and ROE CORPORATIONS include, but are not limited to, the
                                                                             17    predecessors and successors in interest of Defendants, as well any affiliates.
                                                                             18                    ALLEGATIONS COMMONS TO ALL CAUSES OF ACTION
                                                                             19            5.      LAMANZA LLC was and is the record owner of the property, located at 4700
                                                                             20    Meadows Lane, Las Vegas, Nevada (the “Premises”).
                                                                             21            6.      CARDENAS was and is the company renting the property at 4700 Meadows Lane,

                                                                             22    Las Vegas, NV.

                                                                             23            7.      On or about November 23, 2017, Plaintiff was a guest on the Premises and was
                                                                                   invited onto the Premises by the Defendant.
                                                                             24
                                                                                           8.      While walking in the Premises, Plaintiff slipped on a substance and fell.
                                                                             25
                                                                                           9.      Defendant carelessly and negligently created, owned, controlled, inspected, and/or
                                                                             26
                                                                                   maintained the premises in an unstable and dangerous and hazardous condition by, among other
                                                                             27    things, permitting a substance to be left on the floor.
                                                                             28            10.     As the direct and proximate result of the Defendants’ negligence, Plaintiff suffered



                                                                                                                                      -2-
                                                                                  Case 2:20-cv-00004-GMN-VCF Document 1-2 Filed 01/02/20 Page 3 of 5




                                                                              1    injuries, all or some of which conditions may be permanent or disabling in nature, and all or some

                                                                              2    of which have required, or will require, medical treatment.
                                                                                           11.       As the direct and proximate result of the Defendants’ negligence, Plaintiff
                                                                              3
                                                                                   incurred, and will continue to incur, future medical expenses.
                                                                              4
                                                                                           12.       As the direct and proximate result of the Defendants’ negligence, Plaintiff
                                                                              5
                                                                                   endured physical and emotional pain and suffering.
                                                                              6
                                                                                           13.       As the direct and proximate cause of the Defendants’ negligence, Plaintiff has
                                                                              7    suffered and continues to suffer a significant deterioration in Plaintiff’s enjoyment of life.
                                                                              8                                         FIRST CAUSE OF ACTION
                                                                              9                                         (Negligence – All Defendants)
                                                                             10            14.       Plaintiff repeats and re-alleges every preceding paragraph as if fully set forth herein.
                                                                             11            15.       The Defendants owed Plaintiff a duty to maintain the Premises in a reasonably
                1055 Whitney Ranch Drive, Suit e 110

                 7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                             12    safe condition.
RUIZ LAW FIRM
                            Henderson, NV 89014




                                                                             13            16.       The Defendants owed Plaintiff a duty not to create unreasonable risk of harm to
                                                                                   Plaintiff on the Premises.
                                                                             14
                                                                                           17.       The Defendants breached this duty by failing to maintain the Premises in safe
                                                                             15
                                                                                   condition.
                                                                             16
                                                                                           18.       The Defendants negligence in its failure to maintain the Premises in a reasonable
                                                                             17    safe condition was the actual and proximate cause of Plaintiff’s injuries.
                                                                             18            19.       Plaintiff has incurred substantial expenses including, but not limited to, medical
                                                                             19    expenses as the direct and proximate cause of Plaintiff’s injuries.
                                                                             20            20.       Plaintiff has had to retain the services of an attorney to prosecute this action and is
                                                                             21    entitled to reasonable attorneys’ fees and costs of suit incurred herein.

                                                                             22                                        SECOND CAUSE OF ACTION

                                                                             23                  (Negligent Hiring / Training / Supervision / Retention – As to Cardenas)
                                                                                           21.       Plaintiff repeats and re-alleges every preceding paragraph as if fully set forth herein.
                                                                             24
                                                                                           22.       The Defendants had a duty to exercise ordinary and reasonable care in the screening,
                                                                             25
                                                                                   training, supervision, and retention of its employees.
                                                                             26
                                                                                           23.       The Defendants are required to ensure their employees are qualified and suitable to
                                                                             27    perform their duties in a manner so as to protect others from unreasonably risk of harm.
                                                                             28            24.       The Defendants are required to provide their employees with the necessary



                                                                                                                                       -3-
                                                                                  Case 2:20-cv-00004-GMN-VCF Document 1-2 Filed 01/02/20 Page 4 of 5




                                                                              1    supervision and training.

                                                                              2            25.     The Defendants breached their duty by failing to adequately screen, hire, train and/or
                                                                                   supervise its employees.
                                                                              3
                                                                                           26.     The Defendants’ negligence in the hiring, training, supervision, and retention of its
                                                                              4
                                                                                   employees was the actual and proximate cause of Plaintiff’s injuries and damages.
                                                                              5
                                                                                           27.     Plaintiff has incurred substantial expenses including, but not limited to, medical
                                                                              6
                                                                                   expenses as the direct and proximate cause of Plaintiff’s injuries.
                                                                              7            28.     Plaintiff has been forced to retain the services of an attorney to prosecute this action
                                                                              8    and is entitled to reasonable attorneys’ fees and costs of suit incurred herein.
                                                                              9                                       THIRD CAUSE OF ACTION
                                                                             10                           (Doctrine of Respondeat Superior – As to Cardenas)
                                                                             11            29.     Plaintiff repeats and re-alleges each paragraph as if fully set forth herein.
                1055 Whitney Ranch Drive, Suit e 110

                 7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                             12            30.     Based upon information and belief, at all relevant times, DOES I through X were
RUIZ LAW FIRM
                            Henderson, NV 89014




                                                                             13    the agents and/or employees of the Defendants.
                                                                                           31.     Does I through X were in the course and scope of their employment with
                                                                             14
                                                                                   CARDENAS.
                                                                             15
                                                                                           32.     Does I through X owed Plaintiff a duty not to create unreasonable risk of harm to
                                                                             16
                                                                                   Plaintiff on the Premises.
                                                                             17            33.     Does I through X breached this duty by failing to maintain the Premises in safe
                                                                             18    condition.
                                                                             19            34.     CARDENAS is vicariously liable to Plaintiff for her injuries by virtue of the
                                                                             20    doctrine of respondeat superior.
                                                                             21            35.     As the direct and proximate cause of the Defendants’ negligence, Plaintiff suffered

                                                                             22    damages.

                                                                             23            36.     Plaintiff has incurred substantial expenses including, but not limited to, medical
                                                                                   expenses as the direct and proximate cause of Plaintiff’s injuries.
                                                                             24
                                                                                           37.     Plaintiff has had to retain the services of an attorney to prosecute this action and is
                                                                             25
                                                                                   entitled to reasonable attorneys’ fees and costs of suit incurred herein.
                                                                             26
                                                                                   ///
                                                                             27    ///
                                                                             28    ///



                                                                                                                                      -4-
                                                                                  Case 2:20-cv-00004-GMN-VCF Document 1-2 Filed 01/02/20 Page 5 of 5




                                                                              1           WHEREFORE, Plaintiff expressly reserving the right to amend her Complaint at the time of

                                                                              2    trial of the actions herein to include all items of damages not yet ascertained, demands judgment
                                                                                   against the Defendants, and each of them, as follows:
                                                                              3
                                                                                          1.      General damages in an amount in excess of $15,000;
                                                                              4
                                                                                          2.      Damages for past and future costs of medical care, treatment, and costs;
                                                                              5
                                                                                          3.      Damages for loss of earnings and future earnings capacity;
                                                                              6
                                                                                          4.      Reasonable attorneys’ fees and costs of suit incurred herein;
                                                                              7           5.      Pre- and post-judgment interest; and
                                                                              8           6.      For such other and further relief as the Court may deem proper in the premises.
                                                                              9                                  DATED this 4th day of October, 2019.
                                                                             10
                                                                                                                         RUIZ LAW FIRM
                                                                             11
                1055 Whitney Ranch Drive, Suit e 110

                 7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                             12                                          /s/ Amanda L. Laub
RUIZ LAW FIRM
                            Henderson, NV 89014




                                                                                                                         AMANDA L. LAUB, ESQ.
                                                                             13
                                                                                                                         Nevada Bar No. 14903
                                                                             14                                          1055 Whitney Ranch Drive, Suite 110
                                                                                                                         Henderson, NV 89014
                                                                             15                                          Attorney for Plaintiff
                                                                             16
                                                                             17
                                                                             18
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28



                                                                                                                                   -5-
